Citation Nr: 1400800	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, California


THE ISSUE

Entitlement to reimbursement by VA of medical expenses incurred at a private medical facility January 28, 2012, to February 3, 2012.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2007.
This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 decision of the VAMC in Loma Linda, California.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the electronic file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking VA reimbursement for medical treatment he received at a private medical facility from January 28, 2012 to February 3, 2012.

The VAMC denied the Veteran's claim in April 2012 for failure to establish the Veteran received medical care under 38 U.S.C.A. § 1701 et seq. within the 24-month period before the emergency treatment.  38 U.S.C.A. § 1725(b)(2)(B).  However, the claims file establishes the Veteran had a VA examination performed in early February 2010.  

The VAMC determined a VA examination was not a medical service under 38 U.S.C.A. § 1725(b)(2)(B) but VA regulations specifically define medical services to include a medical examination.  38 C.F.R. § 17.30(a).  Therefore the Board finds the Veteran has meet the criteria to establish medical services within the 24-month period preceding the medical treatment at issue.

That being the case, the file does not currently contain sufficient evidence for the Board to determine if the Veteran meets the remaining criteria for medical reimbursement, specifically the medical records from the period in question.  Therefore remand is required for further development.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the necessary authorization from the Veteran obtain all medical records from the Arrowhead Regional Medical Center from January 28, 2012, to February 3, 2012, and associate them with the claims file.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.

2.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

